AGREEMENT FOR THE TRANSFER OF SHARES OF VoIPCom USA, INC. THIS AGREEMENT for the purchase of shares, (the “Agreement”) made this 12th day of May 2008, between AmeriResource Technologies, Inc., a Delaware corporation (“Seller”) holding a controlling interest ina company known as VoIPCom USA, Inc. (“VCMU”), appearing on the “Pink Sheets” under the trading symbol of “VCMU” and Choi Kok Peng (“Choi” or “Purchaser”), the Purchaser (“Purchaser”), for the purpose of setting forth the terms and conditions upon which the Seller will sell to the Purchaser (and/or assigns), Sixty Six Million(66,000,000)Shares of Common Stock of VCMU. In consideration of the mutual promises, covenants, and representations contained herein, THE PARTIES HERETO AGREE AS FOLLOWS: WITNESSETH: WHEREAS, the Seller and Purchaser entered into an Escrow Agreement and have appointed Michael Golightly, Attorney at Law, in the State of Utah, to act as the Escrow Agent.The Escrow Agent will receive and hold all consideration received from the Purchaser for the sale of the VCMU Shares of Common Stock and all documents and corporate records of VCMU; and NOW THEREFORE, in consideration of the mutual promises, covenants and representations contained herein, the parties herewith agree as follows: ARTICLE I SALE OF SHARES OF COMMON STOCK 1.01Subject to the terms and conditions of this Agreement, the Seller agrees to sellSixty Six Million (66,000,000) Shares of Common Stock of VCMU and the Purchaser agree to purchase the Shares of Common Stock of VCMU for a total of Two Hundred Thousand Dollars ($200,000.00) (the “Purchase Price”).This is a private transaction between the Sellers and the Purchasers. 1.02The Seller and the Purchaser hereby appoint Michael Golightly, Attorney at Law (“Golightly”) as the agent to handle the distribution of the funds received for the sale of the Shares of Common Stock and the distribution of all documents and corporate records of VCMU to be held by Golightly. 1.03Deposit:Any funds that the Purchaser forwards toward the Purchase Price for the Shares of Stock to Michael Golightly, Attorney at Law, are to be held in trust until the execution of this Agreement by all parties.If, at the Closing, (as defined below in Section 4.01) the Seller and Purchaser have failed to do all things required to be completed pursuant to the terms hereof, this Agreement can be terminated with the Seller and any funds so deposited will be immediately refunded to the Purchaser 1 1.04The Shares of Stock issued by VCMU and the VCMU’s books and records (the “Original Documents”) shall remain with Golightly until the transaction closes and Golightly can forward the Original Documents to the appropriate parties along with all the documents representing VCMU’s corporate books and records in the Seller’s possession. 1.05Upon the signing of this Agreement and its delivery to Michael Golightly, a copy of this signed Agreement will be forwarded to the Escrow Holder and an Escrow will be established. 1.06The Closing will take place on or before May 20, 2008 or shortly thereafter, under the terms described in Article IV of this Agreement. ARTICLE II REPRESENTATIONS AND WARRANTIES The Sellers hereby represents and warrants to the Purchasers, the following: 2.01Organization.The corporation VCMU is a corporation duly organized in the State of Delaware and has all necessary corporate powers to conduct business.All actions taken by the incorporators, directors and/or shareholders of VCMU have been valid and in accordance with the laws of the State of Delaware. 2.02Capital.The authorized capital stock of VCMU currently consists of 500,000,000 Shares of Common Stock, with a par value of $0.0001, of which 1,109,350 Shares of Common Stock are issued and outstanding.At the Closing, there will be 66,109,350 Shares of Common Stock issued and outstanding and the Purchaser will receive Sixty Six Million (66,000,000)) Shares of Common Stock.All Shares of Common Stock is voting stock. At the Closing, there will be no outstanding Preferred shares, subscriptions, options, rights, warrants, convertible securities, or other agreements or commitments obligating VCMU to issue or to transfer from treasury any additional shares of its capital stock.
